PER CURIAM.
The defendant contends, and the state agrees, that this case should be reversed and remanded for correction of a clerical error on the written judgment and sentence. The transcript shows that, at the sentencing hearing, the parties and the court agreed that the defendant’s new sentences would be served concurrently with each other and with any sentences he was already serving at that time. The written judgment and sentence, however, fails to specify that the sentences are to be served concurrent with the sentences that the defendant was serving at the time. On remand, the judgment and sentence should be corrected to conform with the court’s oral pronouncement.
DANAHY, A.C.J., and PARKER and FULMER, JJ., concur.